Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 1 of 22 PageID #: 466




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------X
  MARIE MERISIER,

                                     Plaintiff,
                                                                          MEMORANDUM AND ORDER
                   -against-                                                15-CV-2739 (RRM) (RML)

  KINGS COUNTY HOSPITAL,

                                      Defendant.
  --------------------------------------------------------------------X
  ROSLYNN R. MAUSKOPF, Chief United States District Judge.

           Plaintiff Marie Merisier, proceeding pro se, brings this action against her employer,

  Kings County Hospital (“KCH”), alleging violations of Title VII of the Civil Rights Act of 1964,

  42 U.S.C. §§ 2000e et seq., New York City Human Rights Law, and New York State Human

  Rights Law, based on harassment, unequal pay, and disciplinary actions taken against her while

  she worked for KCH, as well as retaliation. (Second Amended Complaint (“SAC”) (Doc. No.

  43).) Before the Court is Kings County Hospital’s motion for summary judgment. (Notice of

  Motion (Doc. No. 69-1).) For the reasons explained below, Kings County Hospital’s motion is

  granted.

                                                  BACKGROUND

      I.       Factual Background

           The relevant facts outlined below are drawn from the parties’ Local Rule 56.1 Statements

  of Material Facts, as well as evidence submitted by the parties in connection with the motion for

  summary judgment. Unless otherwise noted, the facts are undisputed.

           Plaintiff Marie Merisier is a Black American. (Def.’s Rule 56.1 Statement of Facts

  (“Def.’s SOF”) (Doc. No. 69-20) ¶ 1; Pl.’s Reply Rule 56.1 Statement of Facts (“Pl’s SOF”)

  (Doc. No. 70-11) ¶ 1.) Merisier began working as a phlebotomist at KCH in June 2007 and is
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 2 of 22 PageID #: 467




  still employed there. (Def’s SOF ¶¶ 2–4; Pl’s SOF ¶¶ 2–4.) Since she was hired, Merisier has

  only ever held the title of phlebotomist. (Def’s SOF ¶ 5, Pl’s SOF ¶ 5.)

         A. Disciplinary Incidents

         Prior to 2013, Merisier was counseled regarding her alleged “failure to maintain self-

  control” in the presence of a patient, her behavior and attitude, and the use of a radio in the

  laboratory. (Def.’s SOF ¶ 47; Pl.’s SOF ¶ 47; see also Mildner Declaration, Exhibit N.)

         In August 2013, Tashni-Ann Foster, who is employed by an outside agency but works at

  KCH, reported Merisier for using profanity. (Def.’s SOF ¶ 33; Pl.’s SOF ¶ 33; see also Mildner

  Declaration, Exhibit I.) Foster is Black and her national origin is Jamaican. (Def.’s SOF ¶ 34;

  Pl.’s SOF ¶ 34.) Foster alleged in her complaint that Merisier – upset that Khalid Sheikh,

  Merisier’s supervisor, had given Foster a key to a hospital closet door – said loudly, among other

  profanities, “who the ‘fuck’ does Khalid think he is to give you a ‘fucking’ key… I didn’t want

  you to have a key.” (Mildner Declaration, Exhibit K.) Merisier was called to a meeting in

  December 2013 regarding Foster’s allegations, at which Merisier was accompanied by a union

  representative. (Def.’s SOF ¶¶ 35–36; Pl.’s SOF ¶¶ 35–36.) At this meeting, Merisier was told

  that she would either be terminated or she could agree to accept a twenty-day unpaid suspension;

  she elected the suspension and returned to work in January 2014. (Def.’s SOF ¶¶ 37–38; Pl.’s

  SOF ¶¶ 37–38.)

         In February 2014, Foster accused Merisier of threatening and cursing at her, though

  Merisier denies she did so. (Def.’s SOF ¶ 39; Pl.’s SOF ¶ 39.) Foster reported to the hospital

  police that Merisier approached her, “looked at [Foster] with evil in her eyes and said, Im gonna

  [sic] FUCK YOU UP.” (Mildner Declaration, Exhibit P.) Merisier was served with disciplinary

  charges from this incident, which, after much delay, were scheduled to be adjudicated by the



                                                    2
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 3 of 22 PageID #: 468




  New York City Office of Administrative Trials and Hearings (“OATH”) in 2019; these charges

  were ultimately dropped. (Def.’s SOF ¶¶ 40–41; Pl.’s SOF ¶¶ 40–41; see also Merisier

  Affidavit, Exhibit F.) Merisier identifies two days when she was allegedly required to appear at

  OATH proceedings without pay and on “personal time”: August 25, 2016, and August 7, 2018.

  (Response ¶ 11.)

         On September 23, 2015, Merisier was involved in an incident with Natasha Herbert,

  another KCH Employee. (Def.’s SOF ¶ 42; Pl.’s SOF ¶ 42.) Herbert is Black Guyanese.

  (Def.’s SOF ¶ 43; Pl.’s SOF ¶ 43.) Both Herbert and Merisier filed complaints with hospital

  police, accusing the other of assaulting them by bumping them in the shoulder twice. (Def.’s

  SOF ¶¶ 44–45; Pl.’s SOF ¶¶ 44–45.) Merisier received a warning notice after this incident.

  (Def.’s SOF ¶ 46; Pl.’s SOF ¶ 46.)

         B. Comparative Pay

         Though the parties agree how much Merisier and her coworkers earned in 2017, they

  disagree as to whether KCH paid Merisier less than similarly situated phlebotomists in 2018.

         Defendant submits that Merisier’s annual salary in 2018 was $41,230. (Def’s. SOF ¶ 6;

  see also Mildner Declaration, Exhibit B.) Merisier disputes this, claiming she only earned

  $38,368.20 in 2018. (Pl.’s SOF ¶ 6; see also Merisier Affidavit, Exhibit H.) In 2017, Merisier

  earned $41,667.37. (Def.’s SOF ¶ 7; Pl.’s SOF ¶ 7.)

         Key Fernandez has worked as a phlebotomist at KCH since September 2008. (Def’s SOF

  ¶ 9; Pl’s SOF ¶ 9.) Merisier believes Fernandez is Hispanic, her national origin is Dominican,

  and she is “not white, but light.” (Def.’s SOF ¶ 12; Pl’s SOF ¶ 12.) The parties agree that

  Fernandez received gross pay of $42,351.93 in 2017, (Def’s SOF ¶ 11; Pl.’s SOF ¶ 11), but

  disagree about 2018. KCH submits a payroll printout as proof that Fernandez’s annual salary in



                                                  3
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 4 of 22 PageID #: 469




  2018 was $41,182, (Def’s SOF ¶ 10; see also Mildner Declaration, Exhibit C at 2), while

  Merisier submits pay stub information indicating that Fernandez earned $48,363.19 in 2018.

  (Pl’s SOF ¶ 10; see also Merisier Affidavit, Exhibit H.) Nadia Hassam has worked as a

  phlebotomist at KCH since November 2008. (Def’s SOF ¶ 13; Pl’s SOF ¶ 13.) Merisier

  believes, and KCH does not dispute, that Hassam’s “race is Algerian,” her national origin is

  “African,” and that her “color is white.” (Def.’s SOF ¶ 16; Pl.’s SOF ¶ 16.) The parties agree

  that Hassam received gross pay of $44,823.32 in 2017. (Def.’s SOF ¶ 15; Pl’s SOF ¶ 15.)

  However, they disagree about 2018. KCH submits a payroll printout to show that Hassam’s

  annual salary in 2018 was $41,182. (Def’s S OF ¶ 14; see also Mildner Declaration, Exhibit D.)

  Merisier submits pay stub information indicating that Hassam earned $49, 270.15 in 2018. (Pl’s

  SOF ¶ 14; see also Merisier Affidavit, Exhibit H.) Muhammad Aurangzeb has worked at KCH

  as a phlebotomist since April 2013. (Def.’s SOF ¶ 17; Pl.’s SOF ¶ 17.) Merisier believes, and

  KCH does not dispute, that Aurangzeb’s “race is Pakistani” and Aurangzeb’s “national origin in

  Pakistan.” (Def.’s SOF ¶ 20; Pl.’s SOF ¶ 20.) The parties agree that Aurangzeb received gross

  pay of $40,760.06 in 2017, (Def.’s SOF ¶ 19; Pl.’s SOF ¶ 19), but disagree about 2018. KCH

  submits a payroll printout to show that Aurangzeb’s annual salary in 2018 was $41,140. (Def.’s

  SOF ¶ 18; see also Mildner Declaration, Exhibit E.) Merisier disputes this and submits a pay

  stub indicating that Aurangzeb earned $48,836.41 in 2018. (Pl.’s SOF ¶ 18; see also Merisier

  Affidavit, Exhibit H.) Mohammad Mughees has worked at KCH as a phlebotomist since April

  2013. (Def.’s SOF ¶ 21; Pl.’s SOF ¶ 21.) Merisier believes, and KCH does not dispute, that

  Mughees’s “race is Pakistani” and his “national origin in Pakistan.” (Def.’s SOF ¶ 24; Pl.’s SOF

  ¶ 24.) The parties agree that Mughees received gross pay of $39,160.43 in 2017, (Def.’s SOF

  ¶23; Pl.’s SOF ¶ 23), but disagree about 2018. KCH submits a payroll printout to show that



                                                  4
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 5 of 22 PageID #: 470




  Mughees’s annual salary in 2018 was $39,752, (Def.’s SOF ¶ 22; see also Mildner Declaration,

  Exhibit F), while Merisier relies on a pay stub indicating that Mughees earned $47,407.78 in

  2018. (Pl.’s SOF ¶ 22; see also Merisier Affidavit, Exhibit H.) Julissa Ferreira has worked at

  KCH as a phlebotomist since April 2014. (Def.’s SOF ¶ 25; Pl.’s SOF ¶ 25.) Merisier believes,

  and KCH does not dispute, that Ferreira’s “race is Hispanic,” her “national origin is Puerto

  Rican,” and her “color is ‘light-skinned.’” (Def.’s SOF ¶ 28; Pl.’s SOF ¶ 28.) The parties agree

  that Ferreira received gross pay of $38,743.46 in 2017. (Def.’s SOF ¶ 27; Pl.’s SOF ¶ 27.) They

  disagree about 2018. KCH relies on a payroll printout to show that Ferreira’s annual salary in

  2018 was $41,140. (Def.’s SOF ¶ 26; see also Mildner Declaration, Exhibit G.) Merisier

  submits a pay stub indicating that Ferreira earned $36,232.65. (Pl.’s SOF ¶ 26; see also Merisier

  Affidavit, Exhibit H at 8.) Shelina Christian has worked at KCH as a phlebotomist since July

  2014. (Def.’s SOF ¶ 29; Pl.’s SOF ¶ 29.) The parties agree that Christian is Indian, (Def.’s SOF

  ¶ 32; Pl.’s SOF ¶ 32), and that her gross pay for 2017 was $46,002.86. (Def.’s SOF ¶ 31; Pl.’s

  SOF ¶ 31). They also agree that Christian was paid an hourly rate of $22.51 per hour in 2018.

  (Def.’s SOF ¶ 30; Pl.’s SOF ¶ 30.) Merisier submits a pay stub showing Christian earned

  $46,002.86 in 2018. (Pl.’s SOF ¶ 30; see also Merisier Affidavit, Exhibit H.)

         C. Right-To-Sue Letter

         Merisier filed a letter with the Equal Employment Opportunity (“EEO”) office within the

  hospital alleging discriminatory practices in the phlebotomy department on December 5, 2013.

  (SAC ¶ 3.) On January 10, 2014, Merisier filed a complaint with the Equal Employment

  Opportunity Commission (“EEOC”). (SAC ¶ 17.) The EEOC issued a right-to-sue letter on or




                                                  5
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 6 of 22 PageID #: 471




  about March 30, 2015. (Compl. (Doc. No. 1) at 7–9.) 1 Merisier timely commenced this action

  on May 12, 2015. (Id.)

      II.       Plaintiff’s Claims

             Merisier filed her SAC on April 19, 2018, bringing claims for alleged race, color, and

  national origin discrimination in violation of Title VII, as well as New York State and City

  Human Rights Laws. (SAC.) Specifically, she alleges that she has been paid less than other

  phlebotomists, denied overtime and training, and subject to disciplinary actions that were

  motivated by discriminatory animus. (See generally SAC.) 2 Merisier further alleges that the

  disciplinary actions taken against her were retaliation for filing an informal complaint in

  December 2013 and filing an EEOC charge in January 2014. (Id.)

      III.      Motion for Summary Judgment

             KCH now moves for summary judgment.

             KCH first argues that Merisier has failed to establish a prima facie case of race, color, or

  national origin discrimination. (Def.’s Mot. for Summ. J. (“Mot.”) (Doc. No. 71) at 6–9.) KCH

  states that Merisier alleges animus as a motivating factor in the alleged false accusations

  underlying her disciplinary actions, but Merisier fails to present any evidence that the alleged

  animus was based on her race, color, or national origin. (Id. at 7–9.) Further, KCH points to the

  several reports of misconduct against Merisier as a legitimate, non-discriminatory reason for the

  alleged adverse employment actions she faced. (Id. at 10.) Merisier responds that the

  disciplinary actions she faced constituted adverse employment actions, and that KCH has

  “willfully subjected [her] to undue hardship and unlawful discrimination based on [Merisier’s]



  1
   All page numbers correspond to ECF pagination.
  2
   Although the SAC also alleges that KCH passed Merisier over for promotions, Merisier has not adduced any
  evidence in support of this claim.

                                                         6
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 7 of 22 PageID #: 472




  race/color and national origin…” (Pl.’s Resp. to Def.’s Mot. Summ J (“Response”) (Doc. No.

  70), see also Response ¶¶ 8, 10). Merisier further argues that it was harassment and retaliation

  for KCH to “drag[] out termination proceeding[s] at ‘OATH’ for over a five-year period on a

  false claim” and require her to use unpaid personal days to attend OATH proceedings.

  (Response ¶ 11.) KCH replies that Merisier has not explained how the OATH proceedings or

  other disciplinary events constitute an adverse employment action or were motivated by

  discriminatory animus. (Def.’s Reply Mem. (“Reply”) (Doc. No. 71) at 8–9.) KCH reiterates

  that there were legitimate, non-discriminatory reasons for the disciplinary charges Merisier

  faced, whether or not Merisier disputes the underlying allegations. (Id. at 10.)

         KCH also argues that Merisier has failed to establish a prima facie case of race, color, or

  national origin discrimination because she cannot support her allegation that she was denied the

  opportunity to be trained as a Lab Technician. (Mot. at 10–11.) In her SAC, Merisier describes

  being informed that her colleague Fernandez was in training to be a Lab Technician and soon

  would be moving up to the sixth floor lab, at which point Merisier would move down to the

  pediatrics wing on the fifth floor; Merisier asserts that she was never offered this training, which

  is discrimination on the basis of her race, color, and national origin. (SAC ¶ 2.) In response to

  this allegation, KCH explains that to become a Lab Technician, one must obtain licensure from

  New York State. (Mot. at 11.) To be eligible for licensure, one must attend a program at one of

  New York State’s Registered Programs, and KCH is not on the list of Registered Programs that

  can train individuals to become a Clinical Laboratory Technician. (Id.) Therefore, KCH states it

  would not be able to offer Merisier training to become a Laboratory Technician, as it is not

  certified to do so, and so Merisier cannot demonstrate discriminatory treatment in never being

  offered training that KCH does not provide. (Id.) Merisier does not respond to this argument.



                                                   7
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 8 of 22 PageID #: 473




         Next, KCH argues that Merisier has failed to establish a prima facie case for pay

  discrimination, because she has not raised an inference of discrimination in the pay differences

  between her and her coworkers. (Mot. at 12.) Rather, KCH argues, the phlebotomists received

  similar annual salaries in 2017 and 2018, and the differences in 2018 gross pay are due to the

  fact that Merisier’s coworkers – who are of diverse races and national origins – all worked

  overtime, whereas Merisier did not. (Id.) Moreover, KCH asserts that Merisier did not request

  overtime, and even if she had, she has not alleged sufficient facts to give rise to an inference of

  discriminatory denial based on her race or national origin. (Id. at 12–13.) In her response,

  Merisier asserts that she did request overtime “at least 25 times” in 2013–2014, and only stopped

  asking when her supervisor made it clear to her that he would not provide her with overtime.

  (Response ¶ 20.) Further, Merisier asserts that overtime was authorized for her other coworkers

  who were of “different ethnicit[ies],” (Id. ¶ 20), and though one of the coworkers who was

  allowed to work overtime is “Black Haitian,” this does not defeat her claim of discrimination

  because she “is also alleging national origin/ethnicity discrimination” and “identifies as Black

  American,” (Id. ¶ 22). KCH responds that Merisier has merely made a conclusory assertion that

  she was denied overtime, after previously testifying that she could not recall past requests to

  change her schedule and that she had not requested overtime in the past five years. (Reply at

  12.) KCH asserts that Merisier has not raised an inference of discriminatory animus due to either

  her race or national origin in the alleged denial of overtime and resulting pay differential. (Id. at

  13.)

         Finally, KCH argues that Merisier fails to establish a prima facie case of retaliation, as

  she has not demonstrated a connection between her complaints and any adverse employment

  action. (Mot. at 10.) In her response, Merisier asserts that all the allegations of misconduct



                                                    8
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 9 of 22 PageID #: 474




  against her are false, and KCH knew they were false, but continued to seek burdensome

  disciplinary proceedings against her in “retaliation for engaging in protected activity.”

  (Response ¶¶ 5, 10, 12, 14.) That Merisier was subject to a disciplinary hearing four days after

  she filed a complaint with the hospitals’ EEO office is not evidence of retaliation, KCH argues,

  when that disciplinary proceeding began months prior. (Reply at 11.) Similarly, KCH asserts

  that the temporal proximity between Merisier’s complaint to the EEOC and Foster’s accusations

  that Merisier threatened her do not, without more, support a claim of retaliation. (Id.) KCH

  reiterates that there was a legitimate, non-discriminatory reason to investigate and discipline

  Merisier after she allegedly threatened a coworker and was involved in a violent altercation at

  work. (Id. at 11–12.)

                                     STANDARD OF REVIEW

         Summary judgment is appropriate when the pleadings, depositions, interrogatories, and

  affidavits demonstrate that “there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett,

  477 U.S. 317, 322 (1986). A fact is “material” if it may impact the “outcome of the suit under

  the governing law.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue of material fact exists “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Roe v.

  City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson, 477 U.S. at 248).

         In determining whether a genuine issue of material fact exists, the evidence of the non-

  movant “is to be believed,” and the Court must draw all “justifiable” or reasonable inferences in

  favor of the non-moving party. Anderson, 477 U.S. at 255 (citation omitted); see also Rodriguez

  v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995) (“[T]he court is to draw all factual



                                                   9
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 10 of 22 PageID #: 475




  inferences in favor of the party against whom summary judgment is sought, viewing the factual

  assertions . . . in the light most favorable to the party opposing the motion.” (citations omitted)).

         Once the moving party has demonstrated that there is no genuine issue as to any material

  fact and that it is entitled to judgment as a matter of law, “the nonmoving party must come

  forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks

  omitted) (citation omitted); see also Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)

  (collecting cases and stating that the non-moving party “may not rely on conclusory allegations

  or unsubstantiated speculation”). In other words, the non-movant must offer “concrete evidence

  from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

         The Court bears in mind that in discrimination cases “‘smoking gun’ evidence of

  discriminatory intent is rare and most often must be inferred.” Forsyth v. Fed’n Employment &

  Guidance Serv., 409 F.3d 565, 569 (2d Cir. 2005) (citing Holtz v. Rockefeller & Co., 258 F.3d

  62, 69 (2d Cir. 2001)), abrogated on other grounds, Ledbetter v. Goodyear Tire & Rubber Co.,

  550 U.S. 618 (2007). Accordingly, the Second Circuit has “repeatedly emphasized ‘the need for

  caution about granting summary judgment to an employer in a discrimination case where . . . the

  merits turn on a dispute as to the employer’s intent.’” Gorzynski v. JetBlue Airways Corp., 596

  F.3d 93, 101 (2d Cir. 2010) (quoting Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008)).

         The same standards for summary judgment apply where, as here, the non-movant is

  proceeding pro se, although “the pro se litigant should be given special latitude in responding to

  a summary judgment motion.” Williams v. Savory, 87 F. Supp. 3d 437, 451 (S.D.N.Y. 2015)

  (quoting Knowles v. N.Y. City Dep’t of Corr., 904 F. Supp. 217, 220 (S.D.N.Y. 1995)); see also




                                                   10
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 11 of 22 PageID #: 476




  Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (“[S]pecial solicitude should be afforded

  pro se litigants generally, when confronted with motions for summary judgment.”).

                                             DISCUSSION

  I.     McDonnell Douglas Framework

         Courts evaluate Title VII discrimination claims under the burden-shifting framework

  established in McDonnell Douglas Corporation v. Green, 411 U.S. 792, 802–05 (1973). The

  McDonnell Douglas framework requires that the plaintiff first prove a prima facie case of

  employment discrimination. After a plaintiff states a prima facie case of discrimination, the

  burden shifts to the employer to provide “a legitimate, non-discriminatory reason for its actions.”

  Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) (citing McDonnell Douglas, 411

  U.S. at 802). If the employer satisfies this burden, the plaintiff must then establish that the

  employer’s explanation is a pretext for discrimination. Velez v. SES Operating Corp., No. 07-

  CV-10946 (DLC), 2009 WL 3817461, at *11 (S.D.N.Y. Nov. 12, 2009).

  II.    Merisier’s Disparate Treatment Discrimination Claims

         To state a prima facie case of discrimination, a plaintiff must provide evidence that (1)

  she belongs to a protected group; (2) she was qualified for the position she held; (3) her

  employer took adverse action against her; and (4) that adverse action occurred under

  circumstances giving rise to an inference of discrimination. See Kirkland v. Cablevision Sys.,

  760 F.3d 223, 225 (2d Cir. 2014) (citing Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

  The burden of stating a prima facie case is “not onerous,” Texas Dep’t. of Cmty. Affairs v.

  Burdine, 450 U.S. 248, 253 (1981), and is often described as “de minimis.” Abdu-Brisson v.

  Delta Air Lines, Inc., 239 F.3d 456, 468 (2d Cir. 2001).




                                                   11
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 12 of 22 PageID #: 477




         In its motion, KCH does not dispute that Merisier belongs to a protected group and that

  she was qualified for the position she held. (See generally Mot.) KCH argues that Merisier

  cannot make out her prima facie claim because (1) the disciplinary actions are not adverse

  employment actions and (2) she was not denied training, as she claims, and such an assertion is

  contradicted by the record. (Id. at 6–10,13–15.) Further, KCH argues even if Merisier did suffer

  an adverse employment action, it did not occur under circumstances giving rise to an inference of

  discrimination. (Id. at 8–16.)

         A.      Adverse Employment Action

         An adverse employment action is a “material adverse change in the terms and conditions

  of employment.” Sanders v. New York City Human Res. Admin., 361 F.3d 749, 755 (2d Cir.

  2004) (internal quotation marks omitted). “An adverse employment action is … more disruptive

  than a mere inconvenience or an alteration of job responsibilities.” Joseph v. Leavitt, 465 F.3d

  87, 90 (2d Cir. 2006) (internal quotations omitted) (internal citations omitted). “[A]n employee

  does not suffer a materially adverse change in the terms and conditions of employment where the

  employer merely enforces its preexisting disciplinary policies in a reasonable manner.” Id. at 91.

  Further, unadjudicated disciplinary charges are typically not adverse employment actions where,

  “if the charges were ultimately dismissed, [the employee] would not have suffered any adverse

  effect from them.” Yerdon v. Henry, 91 F.3d 370, 378 (2d Cir. 1996).

                 1.     Disciplinary Events

         Merisier argues that her 20-day unpaid suspension for using foul language in December

  2013, the disciplinary charges brought against her for allegedly threatening Foster in February

  2014, and the warning she received after the altercation with Herbert in September 2015, were

  all based on false allegations that KCH should have known were fabricated. (Response ¶¶ 5, 8,


                                                  12
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 13 of 22 PageID #: 478




  10.) She claims that Kings County’s choice to pursue disciplinary actions against her, despite

  her assertions that the allegations were false, constituted adverse employment actions. (Id.)

  However, whether the underlying allegations were false is not relevant to the question of whether

  KCH’s responses constituted adverse employment actions. Though Merisier disputes the

  underlying allegations, she does not dispute the authenticity of the three reports containing

  allegations of Merisier’s misconduct. KCH argues that, having received these reports, it

  commenced appropriate disciplinary events to address them. The Court agrees. In December

  2013, Merisier voluntarily stipulated to a brief unpaid suspension in December 2013 in lieu of

  formal proceedings; this suspension does not constitute an adverse employment action as it is a

  reasonable enforcement of disciplinary policies.

         Merisier next argues that the February 2014 disciplinary charges, and the subsequent

  delays in the OATH proceedings stemming from her February 2014 disciplinary charges,

  constituted adverse employment actions, causing her to miss work and use personal or vacation

  days in order to attend meetings relating to the OATH proceedings. (Response ¶¶ 11–12.)

  These, too, cannot constitute adverse employment actions. Pursuing disciplinary charges

  through the OATH system is a reasonable mode of enforcement of KCH’s disciplinary policies.

  Further, the disciplinary charges brought to OATH were never adjudicated, and Merisier

  continued to work at KCH in the same role during the pendency of the OATH proceedings, so

  Merisier never experienced a resulting change in the terms and conditions of her employment.

  See Yerdon, 91 F. 3d at 378. Merisier argues, in addition, that the OATH proceedings

  themselves should be considered an adverse employment action because during the five-year

  pendency of the OATH case she was required to appear at OATH proceedings on two days

  without pay. (Response ¶ 11.) Though delays in the OATH proceedings and these two unpaid



                                                  13
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 14 of 22 PageID #: 479




  appearances were no doubt inconvenient, Merisier does not demonstrate that the OATH

  proceedings were disruptive enough to constitute a material change in the terms and conditions

  of her employment. Therefore, Merisier has failed to show that the OATH proceedings

  constituted an adverse employment action.

            Finally, Merisier argues that the counseling she received after the September 2015

  incident with Ms. Herbert constituted an adverse employment action. A counseling

  memorandum, without any effect on the terms and conditions of plaintiff’s employment, does

  not constitute an adverse employment action. See Weeks v. New York State, 273 F.3d 76, 86 (2d

  Cir. 2001) abrogated on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101

  (2002). Therefore, the September 2015 warning does not constitute an adverse employment

  action.

                   2.      Denial of Training

            Merisier alleges that she experienced an adverse action in the form of denial of training

  opportunities. Merisier states that at no point was she offered the opportunity to train to be a Lab

  Technician and that is discrimination on the basis of her race and national origin. (Id.) In

  response to Merisier’s claim that she was denied training that was afforded to Fernandez, KCH

  maintains that it cannot provide such training because it is not certified to do so, and so it could

  not have discriminatorily denied Merisier this training opportunity. (Mot. at 11.) Conclusory

  statements that are unsupported by evidence and contradicted by the record are not sufficient to

  survive a motion for summary judgment. Goenaga v. March of Dimes Birth Defects Foundation,

  51 F.3d 14, 18 (2d Cir. 1995). Merisier has not refuted KCH’s argument by presenting any

  evidence to the contrary. Therefore, Merisier has not met her burden with respect to the alleged

  denial of training opportunities.



                                                    14
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 15 of 22 PageID #: 480




         B.      Inference of Discrimination

         Inference of discrimination “is a flexible [standard] that can be satisfied differently in

  differing factual scenarios.’” Howard v. MTA Metro-N. Commuter R.R., 866 F. Supp. 2d 196,

  204 (S.D.N.Y. 2011) (quoting Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir.

  1996)). “No one particular type of proof is required to show that Plaintiff’s [adverse

  employment action] occurred under circumstances giving rise to an inference of discrimination.”

  Moore v. Kingsbrook Jewish Med. Ctr., 11-CV-3625 (MKB), 2013 U.S. Dist. LEXIS 107111, at

  *19–20 (E.D.N.Y. July 30, 2013 (internal quotations omitted). To make out the fourth element

  of a prima facie case, a “plaintiff can establish an inference of discrimination through direct

  evidence of discriminatory intent, or through circumstantial evidence demonstrating that the

  employer treated the plaintiff less favorably than a similarly situated employee outside of his

  protected group.” Renaud v. Fed. Exp. Corp., No. 10-CV-4261 (LB), 2012 WL 34089, at *4

  (E.D.N.Y. Jan. 6, 2012). A plaintiff “may also satisfy this fourth element by demonstrating,

  inter alia, that the employer criticized plaintiff’s performance in ‘ethnically degrading terms,’ or

  made ‘invidious comments about others in the employee’s protected group,’ or otherwise

  demonstrated bias in ‘the sequence of events leading to the plaintiff’s discharge.’” Velez v. SES

  Operating Corp., No. 07-CV-10946 (DLC), 2009 WL 3817461, at *8 (S.D.N.Y. Nov. 12, 2009)

  (quoting Abdu–Brisson, 239 F.3d at 468).

         Here, even if Merisier had shown that she had suffered an adverse employment action,

  she fails to raise an inference of discrimination. Merisier merely asserts that she was

  discriminated against because of her race and national origin when she was falsely accused of

  misconduct and then subject to disciplinary actions. (Response ¶¶ 5, 10, 12.) She fails to

  provide any support to her assertion that the alleged discrimination was because of her race or



                                                   15
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 16 of 22 PageID #: 481




  national origin beyond her subjective believe that this was so. See Moore, U.S. Dist. LEXIS

  107111, at *21 (a plaintiff’s subjective belief that she was discriminated against due to her race

  and national origin, without more, is insufficient to support a discrimination claim) (collecting

  cases). Both Foster and Herbert, the two women who reported Merisier’s alleged misconduct,

  are Black. (Def.’s SOF ¶¶ 43, 44; Pl.’s SOF ¶¶ 43, 44.) That KCH acted on the complaints of

  two Black employees against Merisier, another Black employee, does not provide evidence that

  Merisier faced discrimination based on her race. And though Merisier identifies Foster as being

  of Jamaican national origin and Herbert of Guyanese national origin, (Def.’s SOF ¶¶ 43, 44; Pl.’s

  SOF ¶¶ 43, 44), she does not provide any basis for her belief that the hospital dealt with these

  incidents in a discriminatory manner because of her national origin. Accordingly, Merisier does

  not make out the fourth element of a prima facie discrimination case.

         Merisier therefore does not make out either the third or fourth elements of her prima facie

  case. Because Merisier fails to state a prima facie case of disparate treatment discrimination,

  KCH is entitled to summary judgment on Merisier’s disparate treatment claim.

  III.   Merisier’s Pay Discrimination Claims

         To state a prima facie case of pay discrimination under Title VII, a plaintiff must show

  that (1) she was a member of a protected class, (2) she was qualified for the job in question, (3)

  she received inequitable compensation, and (4) the compensation decision occurred under

  circumstances that raise an inference of discrimination. See Lenzi v. Systemax, Inc., 944 F.3d 97,

  110 (2d Cir. 2019) (“all Title VII requires a plaintiff to prove is that her employer discriminated

  against her with respect to her compensation . . . because of her . . . [membership in a protected

  class]”). With respect to the fourth element, “the plaintiff at all times bears the ultimate burden

  of proof,” and cannot rely merely on the fact of disparate pay between members and non-



                                                   16
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 17 of 22 PageID #: 482




  members of a protected class to meet her burden. See Whitt v. Kaleida Health, 298 F. Supp. 3d

  558, 575 (W.D.N.Y. 2018) (citing Belfi v. Prendergrast, 191 F.3d 129, 140 (2d Cir. 1999)).

         Here, as above, KCH does not dispute that Merisier belongs to a protected class and that

  she was qualified for the position she held. (See Mot at 14–15.) KCH also does not dispute that

  Merisier has plausibly shown a difference in compensation as to her colleagues, though KCH

  argues that Merisier has failed to raise an inference of discriminatory animus because she

  presents no evidence that her lack of overtime or her compensation rate is related to her race or

  national origin. (Id. at 16–17.) Further, KCH argues that Merisier’s assertion that she was

  denied overtime in 2013 and 2014 is both contradicted by the record and not responsive to their

  proffered explanation for the phlebotomists’ 2018 pay. (Id.)

         Here, Merisier presents evidence of the compensation she and other phlebotomists

  received in 2017 and 2018 to support her claim of pay discrimination. In 2017, Merisier earned

  $41,667.37. (Def.’s SOF ¶ 7; Pl.’s SOF ¶ 7.) Merisier earned more that year than all but two of

  the salaried phlebotomists that she presents as comparators: Key Fernandez, a Hispanic woman

  of Dominican origin, earned $42,351.93; and Nadia Hassam, an Algerian woman, earned

  $44,823.32. (Def.’s SOF ¶¶ 11, 15; Pl.’s SOF ¶¶ 11, 15.) Another phlebotomist, Shelina

  Christian, earned a total of $46,002.86 in 2017, compensated hourly. (Def.’s SOF ¶¶ 31; Pl.’s

  SOF ¶¶ 31.) Far from demonstrating pay discrimination, this data from 2017 indicates that

  Merisier is similarly compensated as compared to the other phlebotomists with whom she is

  similarly situated.

         KCH presents evidence of comparator annual salaries in 2018 to demonstrate that

  Merisier received the highest annual salary of the comparator phlebotomists at $41,230. (See

  Def.’s SOF ¶¶ 6, 10, 14, 18, 22, 26; see also Mildner Declaration, Exhibits B–G.) However,



                                                  17
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 18 of 22 PageID #: 483




  Merisier submits pay stubs showing that despite her high annual salary, she earned gross pay in

  2018 that was less than all but one of her comparators, at $38,368.20. (See Pl.’s SOF ¶¶ 6, 10,

  14, 18, 22, 26; see also Merisier Affidavit, Exhibit H.) These pay stubs demonstrate that Hassam

  and Aurangzeb earned the highest gross pay, at $49,270.15 and $48,836.41, respectively. (Pl.’s

  SOF ¶¶ 6, 10.) In its motion, KCH argues that the comparators who earned more than the annual

  salary reported by KCH earned this additional pay through working overtime, while Merisier did

  not work overtime or request it. (Mot. at 12–13.)

           Merisier argues that she was discriminatorily denied overtime after requesting it “at least

  25 times” between 2013 and 2014, but her supervisor, Khalid Sheikh, denied all of these

  requests. (Response ¶ 20; see also Pl.’s SOF ¶ 8.) Merisier further argues that she stopped

  requesting overtime after that time because she felt that Sheikh would never provide it.

  (Response ¶ 20.) Merisier does not provide evidence to support this assertion, and KCH disputes

  this account. KCH points to a segment of Merisier’s deposition in which Merisier testified that

  Sheikh accommodated her schedule when she was a student, that she had requested other

  changes to her work schedule but she could not remember specifics, and that she had not

  requested or worked overtime in the past five years. (Def.’s Reply Mem., Exhibit A (“Merisier

  Deposition Excerpt”) (Doc. No. 71-2) at 2; Def.’s Mot. Summ. J., Exhibit A (“Mot., Exhibit A”

  (Doc. No. 69-3) at 9–10.) 3 Merisier asserts in her briefing that she gave up on asking for

  overtime after realizing that the denial of overtime was discrimination due to her race and her

  national origin.




  3
   To the extent that Merisier alleges that the denial of overtime five years ago constituted an adverse employment
  action, that claim is now time-barred. See Green v. Brennan, 136 S. Ct. 1769, 1784 (2016) (“discrete discriminatory
  acts are not actionable if time barred, even when they are related to acts alleged in timely filed charges”) (quoting
  AMTRAK v. Morgan, 536 U.S. 101, 113 (2002)).

                                                           18
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 19 of 22 PageID #: 484




         Merisier cannot defeat the Defendant’s motion for summary judgment “through reliance

  upon unsupported assertions” that are contradicted by the record. Goenaga, 51 F.3d at 18.

  Because Merisier did not present evidence to support her assertion that she requested or was

  denied overtime, and the record – including her own deposition testimony – indicates that

  Merisier has not requested or worked overtime in the past five years, Merisier’s assertion that she

  was previously denied overtime and stopped requesting it is not sufficient to survive summary

  judgment. Therefore, Merisier has not met her burden to establish that the difference in pay

  between Merisier and the other phlebotomists gives rise to an inference of discrimination, rather

  than reflecting Merisier’s personal choice.

         Merisier’s claim of pay discrimination is not barred under Title VII merely because, due

  to her lack of overtime, she does not perform work equal to that of phlebotomists outside of her

  protected class. Cty. of Wash. v. Gunther, 452 U.S. 161, 181 (1981). However, Merisier

  provides no evidence that the pay differential is a result of her race, color, or national origin,

  such as statistical evidence showing that her compensation is uniquely below market or evidence

  of discriminatory comments. Cf. Lenzi, 944 F. 3d at 112 (finding petitioner had made out a

  prima facie case of pay discrimination when she presented statistics showing her compensation

  was uniquely below-market, as well as pointing to discriminatory remarks made by the

  company’s CFO.) Merisier again relies only on listing the race, skin color, and national origin of

  the other phlebotomists at KCH, as well as her subjective belief that the pay differentials

  between them are the result of discrimination based on her race and national origin, which, even

  viewing the evidence in the light most favorable to Merisier, is not sufficient to meet her burden.

         Because Merisier does not show that the pay differences she has identified arise under

  circumstances giving rise to an inference of race, color, or national origin discrimination, she



                                                    19
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 20 of 22 PageID #: 485




  does not make out a prima facie case of pay discrimination under Title VII. Accordingly, KCH

  is entitled to summary judgment on Merisier’s pay discrimination claim.

  IV.     Merisier’s Retaliation Claim

          To establish a prima facie case of retaliation under Title VII, an employee must show

  that: (1) he or she was engaged in protected activity; (2) the employer was aware of that activity;

  (3) the employee suffered a materially adverse action; and (4) there was a causal connection

  between the protected activity and that adverse action. Lore v. City of Syracuse, 670 F.3d 127,

  157 (2d Cir. 2012). In determining whether a plaintiff has satisfied this burden, the court’s role

  is “to determine only whether proffered admissible evidence would be sufficient to permit a

  rational finder of fact to infer a retaliatory motive.” Jute v. Hamilton Sundstrand Corp., 420

  F.3d 166, 173 (2d Cir. 2005).

          KCH does not dispute that Merisier twice engaged in protected activity: once when she

  filed an internal complaint of discrimination in December 2013, and then again when she filed

  her complaint with the EEOC in January 2014. (Mot. at 17–18.) However, KCH argues that

  Merisier has failed to show a causal connection between the protected activity and any adverse

  employment action. (Mot. at 17.)

          Merisier filed her internal complaint on December 5, 2013, and shortly thereafter was

  called into a meeting, along with her union representative, to discuss her alleged use of profanity

  towards Foster. 4 There is no dispute that KCH knew about this internal complaint on that date.

  However, Merisier fails to show a causal connection between the protected activity and the

  disciplinary meeting she was required to attend. Though a causal connection can be inferred



  4
   In the parties’ SOF submissions, they agree only that the disciplinary meeting occurred in December 2013.
  However, the SAC states that the meeting occurred on December 9, 2013, and KCH cites this date in its briefing.
  (SAC ¶ 4; Mot. at 17.)

                                                         20
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 21 of 22 PageID #: 486




  from “very close” temporal proximity between the protected activity and the disciplinary

  hearing, see Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001), the disciplinary

  hearing in December 2013 stemmed from the disciplinary process that commenced in August,

  nearly four months earlier, after Foster reported Merisier’s alleged profanity. (Def.’s SOF ¶ 33;

  Pl.’s SOF ¶ 33; see also Mildner Declaration, Exhibit I.) The commencement of the disciplinary

  process pre-dates the protected activity, so it is not possible that the disciplinary action is

  retaliation for an action that had not yet occurred. Accordingly, Merisier has not made out a

  prima facie case of retaliation with respect to her internal complaint.

          Merisier next engaged in protected activity on January 10, 2014, when she filed her

  complaint with the EEOC. In February 2014, Foster filed her complaint that Merisier had

  threatened her and cursed at her, which was followed by the filing of disciplinary charges with

  OATH. Merisier relies on the close temporal proximity between her January 2014 EEOC

  complaint and the disciplinary charges brought against her in February 2014 to raise an inference

  of a causal connection, but this argument must fail. Foster reported Merisier’s threats to hospital

  police in February 2014, and the disciplinary charges followed. Where, as here, there was “an

  intervening causal event that occurred between the protected activity and the allegedly

  retaliatory” event, mere temporal proximity between the protected activity and the retaliatory

  event is insufficient to support an inference of a causal connection between the two. Garcia v.

  Yonkers Bd. of Educ., 2018 U.S. Dist. LEXIS 142514, at *18 (S.D.N.Y. Aug. 21, 2018)

  (collecting cases). Accordingly, Merisier fails to make out a prima facie case of retaliation for

  her EEOC complaint.

          Because Merisier has failed to meet her burden to show retaliation, KCH is entitled to

  summary judgment on Merisier’s Title VII retaliation claim.



                                                    21
Case 1:15-cv-02739-RRM-RML Document 73 Filed 09/29/20 Page 22 of 22 PageID #: 487




  V.     Remaining State and Local Law Claims

         Merisier’s remaining causes of action are brought under the New York State and City

  Human Rights Laws. “When district courts dismiss all claims independently qualifying for the

  exercise of federal jurisdiction, they ordinarily dismiss as well all related state claims.” Artis v.

  District of Columbia, 138 S. Ct. 594, 597–98 (2018) (citing 28 U.S.C. § 1367(c)). Accordingly,

  this Court declines to exercise supplemental jurisdiction over and dismisses the state and local

  law claims without prejudice.

                                            CONCLUSION

         For the reasons set forth above, Kings County Hospital’s motion for summary judgment

  is granted in full. The Clerk of Court is respectfully directed to enter judgment in favor of

  defendant Kings County Hospital, to mail a copy of the judgment and this Memorandum and

  Order to Merisier, and to close this case.

                                                         SO ORDERED.


  Dated: Brooklyn, New York                              Roslynn R. Mauskopf
         September 29, 2020
                                                         _______________________________
                                                         ROSLYNN R. MAUSKOPF
                                                         Chief United States District Judge




                                                    22
